ORDER
This matter having come before the Court on an application for a stay of the judgment of the Appellate Division pending disposition of movant’s appeal,
And the Court having considered the moving papers and supplemental briefs filed by the parties,
And the Court being of the view that the standards informing the grant of a stay when an issue of significant public importance is raised must include not only the traditional factors applicable to disputes between private parties but also, and most paramount, considerations of the public interest,
And the Court being satisfied that the public interest is best served and harm to the voting public best avoided by assuring certainty at this time in the 2003 electoral cycle and consequently, by maintaining the status quo,
And it appearing that since the adoption of art.IV, § 2, ¶ 3 of the New Jersey Constitution nearly forty years ago, Newark and Jersey City have been divided into at least three legislative districts each,
And it further appearing that that division constitutes the status quo in the case based on long-standing contemporaneous and practical construction of the New Jersey Constitution,
And good cause appearing;
*485IT IS ORDERED that the motion for a stay pending disposition of defendant’s appeal is granted.